Citation Nr: 0823386	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-31 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right knee 
condition, and if so, whether service connection is 
warranted.

2.  Whether there was clear and unmistakable error (CUE) in a 
July 1985 rating decision denying a compensable rating for 
residuals, fracture of distal fibula (right ankle).

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina and a 
September 2005 rating determination from the RO in September 
2005.  The veteran's claims folder is currently being managed 
by the Nashville, Tennessee RO.

The issues of service connection for right knee condition on 
the merits, whether there was CUE in a July 1985 rating 
decision denying a compensable rating for residuals, fracture 
of distal fibula (right ankle), and whether a higher rating 
than 20 percent is warranted for diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 1985, the RO denied service connection for right 
knee condition.  The veteran did not appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 




CONCLUSIONS OF LAW


1.  The July 1985 RO decision denying service connection for 
right knee condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for right knee condition are met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee condition

The current application to reopen was received in November 
2002.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO denied service connection for right knee condition in 
July 1985.  The veteran was notified of that decision in 
August 1985 and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

At the time of the July 1985 decision, there were service 
medical records showing treatment for acute right knee strain 
in August 1983.  X-rays revealed a synovial density but no 
fracture.  On VA examination in March 1985, the veteran's 
musculoskeletal system was normal.  

The RO denied the claim in July 1985, finding that the 
in-service knee injury was acute and transitory with no 
residuals shown.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Currently, there is evidence of current disability.  The 
veteran injured his right knee in August 2002 and just after 
that there is an impression of a right knee medial collateral 
ligament sprain.  The evidence showing current right knee 
disability is new and material because it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
It makes up for a deficiency previously existing in the 
evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since new 
and material evidence has been received, the claim is 
reopened.  The RO had reached this conclusion by the time of 
its September 2005 supplemental statement of the case but it 
was necessary for the Board to make an independent 
determination as to new and material evidence.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (held that pursuant to 38 
U.S.C.A. §§ 5108 and 7104(b), Board has a legal duty to 
consider the new and material issue regardless of the RO's 
actions).  

Final adjudication of the claim on the merits is deferred 
pending completion of action being ordered in the remand 
section below.  


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee condition is reopened.  


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Concerning the right knee claim, the veteran requested a 
hearing before a decision review officer (DRO) at the RO in 
August 2004, and he reiterated that request in September 
2005.  A DRO hearing has not been scheduled.  Accordingly, a 
DRO hearing should be scheduled.  Beforehand, however, VCAA 
notice informing the veteran what the evidence must show to 
establish entitlement to service connection for right knee 
condition should be provided.  This was not provided in the 
December 2002 VCAA letter to the veteran or any other VCAA 
notice letter.  

The veteran filed a notice of disagreement in September 2005 
with the RO's September 2005 determination that there was no 
CUE in a July 1985 RO determination denying a compensable 
rating for residuals, fracture of distal fibula (right 
ankle), and that a higher rating than 20 percent was not 
warranted for diabetes mellitus.  A statement of the case has 
not been issued.  This being the case, the Board must remand 
this issue to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
concerning his right knee condition 
claim.  In particular, he must be told 
what the evidence must show to establish 
entitlement to service connection for 
right knee condition.  

2.  Schedule the veteran for a hearing 
before a DRO concerning his claim for 
service connection for right knee 
condition.  

3.  Thereafter, readjudicate the 
veteran's pending claim for service 
connection for right knee condition in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  Issue the veteran a statement of 
the case on the RO's September 2005 
determination that there was no CUE in 
a July 1985 rating decision denying a 
compensable rating for residuals, 
fracture of distal fibula (right 
ankle), and that a higher rating than 
20 percent for diabetes mellitus is not 
warranted.  If he perfects an appeal of 
this claim, return it to the Board in 
accordance with the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


